Citation Nr: 1737329	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-28 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this appeal for additional development in March 2016.

A personal hearing was conducted between the Veteran and undersigned in October 2015.  A transcript is associated with the record.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pseudofolliculitis barbae affected less than 20 percent of exposed or total body area, did not require corticosteroids or other immunosuppressive drugs, and did not result in scarring, disfigurement, or deep acne.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7806, 7828, and 7829.





REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was remanded in March 2016 for additional development.  In pertinent part, that included obtaining VA treatment records and conducting a VA examination.  There has been substantial compliance with those instructions.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of conducted examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 7806 addresses dermatitis.  Under that code, a 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).

Under DC 7800, a 10 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  A 20 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. 

Note 1 provides that the 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In a January 2009 VA examination, the Veteran's pseudofolliculitis barbae was determined to have affected two percent of total body area and 12 percent of exposed body area.  He had recently shaved and showed torpid papules in the beard area.  In a March 2013 VA treatment record, he was prescribed a topical antibiotic to use during flare-ups.  See April 2015 CAPRI Records.

In an October 2015 physical examination, there were no rashes, lesions, or ulceration.  See January 2017 Correspondence.  In an October 2016 VA examination, his pseudofolliculitis barbae did not affect any body area.  The examiner species that there was no evidence of scarring or disfigurement.  He also noted that the Veteran had not been treated with oral or topical medications in the past year.  The examiner concluded that pseudofolliculitis barbae was mild, although the Veteran reported developing pustules if he shaved.

Because the Veteran's disability has not affected 20 percent or more of exposed or total body area. There is also no evidence that his pseudofolliculitis barbae required systemic treatment with corticosteroids or other immunosuppressive drugs.  He only identified medication was a topical antibiotic.  A rating in excess of 10 percent is not warranted.  The Board notes the Veteran's testimony that he develops "bumps" on his face if he shaves.  See October 2015 Hearing Transcript.  However, the record does not establish that such warrants a higher rating, and the January 2009 examination, for which the Veteran had shaved, did not find affected body area sufficient to warrant a higher rating.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 7800, 7804, 7828, and 7829.  However, the 2016 examiner specified that there the Veteran's skin disability was not characterized by scarring or disfigurement that would warrant a higher rating.  None of the characteristics of disfigurement were present.  Further, while the January 2009 examination found torpid papules after shaving and the October 2016 examination noted the Veteran's reports of developing pustules if he shaved, these effects are not shown to be deep acne warranting a higher rating under an alternative diagnostic code.

TDIU

VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Veteran is service connected for bipolar disorder rated 100 percent disabling and pseudofolliculitis barbae rated 10 percent disabling.  He asserts that his inability to shave due to pseudofolliculitis barbae impacts his employability, particularly in the food industry.  See March 2009 Statement in Support of Claim.

Although he contends that pseudofolliculitis barbae impacts his employability, the Veteran does not claim that this service-connected skin disability renders him totally occupationally impaired.  Neither does the evidence show that he is unemployable as a result of pseudofolliculitis barbae.  As such, the Board finds that a claim of TDIU for pseudofolliculitis barbae has not been raised, and given the total rating for bipolar disorder, a grant of TDIU is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae is denied.


REMAND

In March 2016, the Board remanded this claim to obtain a new VA examination for the Veteran's bilateral foot disability.  The Veteran was scheduled for an examination in January 2017, but failed to appear.  In a January 2017 statement, he stated that he missed his appointment due to being depressed and sick with no medication.  In a subsequent phone call that month, the Veteran reported that he missed his examination due to being "under medication," and requested to reschedule.

Although he has provided contradictory statements concerning his failure to appear for the January 2017 examination, the Board will nevertheless grant the Veteran the benefit of the doubt and find that he has shown good cause under 38 C.F.R. 3.655(a).  Consequently, his examination should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

The examiner should address the following:

a. Identify/diagnose all current bilateral foot disabilities.  The examiner is advised that during the current appeal period, the Veteran's foot disabilities have been variously diagnosed as bilateral pes planus, hallux valgus, right Achilles tendonitis, tylomas, and hammertoe.

b. For each identified bilateral foot disability, the examiner should provide an opinion as to whether it is at least as likely as not that it had its onset in service or is otherwise etiologically related to service.  The examiner is asked to address the Veteran's contentions that he experienced stinging in his feet during service, as well as service treatment records that show he was treated for a fallen arch and pes planus during service.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


